Citation Nr: 0525107	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher disability evaluation for 
bilateral hearing loss, to include entitlement to a 
compensable evaluation from January 7, 1998, to May 19, 2002; 
an evaluation in excess of 20 percent from May 20, 2002, to 
July 31, 2004; and an evaluation in excess of 10 percent from 
August 1, 2004, forward.

2.  Whether the veteran perfected an appeal of a claim of 
entitlement to a higher disability evaluation for tinnitus, 
to include entitlement to a compensable evaluation from 
January 7, 1998, to June 9, 1999, and an evaluation in excess 
of 10 percent from June 10, 1999, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In February 2000, the RO granted service connection for 
hearing loss and assigned a zero percent evaluation effective 
from January 7, 1998.  The RO confirmed the noncompensable 
rating in March 2000.  The veteran perfected an appeal.  The 
RO subsequently granted an increased rating to 20 percent 
effective from May 20, 2002, in a July 2002 rating decision.  
The RO then reduced the rating to 10 percent effective from 
August 1, 2004, in an April 2004 rating decision.  The 
veteran has not withdrawn his appeal, and seeks higher 
ratings for the entirety of his appeal.  

In July 2002, the RO referred the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b) for 
bilateral hearing loss and tinnitus to the Director of 
Compensation and Pension Service.  In March 2003, the 
Director of Compensation and Pension Service found that 
entitlement to an extraschedular individual unemployability 
rating was not warranted.  The RO implemented this decision 
by rating decision dated that same month, and the veteran did 
not appeal.  Accordingly, the Board does not have 
jurisdiction over the claim of entitlement to an 
extraschedular evaluation for individual unemployability.




FINDINGS OF FACT

1.  On the most recent VA examination conducted in October 
2003, the veteran's hearing loss was manifested by puretone 
threshold averages of 65 decibels for the right ear and 65 
decibels for the left ear, with speech recognition ability of 
88 percent for the right ear and 82 percent for the left ear.  

2.  On VA examination in May 2002, the veteran's hearing loss 
was manifested by puretone threshold averages of 56 decibels 
for the right ear and 64 decibels for the left ear, with 
speech recognition ability of 78 percent for the right ear 
and 74 percent for the left ear.  

3.  On VA examination in January 2000, the veteran's hearing 
loss was manifested by puretone threshold averages of 35 
decibels for the right ear and 45 decibels for the left ear, 
with speech recognition ability of 92 percent for the right 
ear and 88 percent for the left ear.  

4.  In March 2000, the RO granted entitlement to service 
connection for tinnitus and assigned a noncompensable rating 
from January 7, 1998, and a 10 percent rating from June 10, 
1999.  The veteran was notified of this decision by letter 
dated May 3, 2000.  

5.  A notice of disagreement (NOD) addressing the issue of 
entitlement to a higher rating for tinnitus was received at 
the RO on May 15, 2000.  

6.  The RO issued a statement of the case (SOC) on August 4, 
2000, addressing the issue of entitlement to a higher rating 
for tinnitus.

7.  The veteran did not file a substantive appeal addressing 
the issue of entitlement to a higher rating(s) for tinnitus 
by May 3, 2001.




CONCLUSIONS OF LAW

1.  Higher initial ratings for bilateral hearing loss are not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

2.  A timely substantive appeal of the claim of entitlement 
to a higher disability evaluation for tinnitus, to include 
entitlement to a compensable evaluation from January 7, 1998, 
to June 9, 1999, and an evaluation in excess of 10 percent 
from June 10, 1999, forward, was not filed, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in March 2001, as well as the discussions 
in the February and March 2000 rating decisions, August 2000 
SOC, and July 2002 and January 2005 supplemental statements 
of the case (SSOC).  He was advised of what was required to 
substantiate his claim for a higher rating and of his and 
VA's responsibilities regarding his claim.  He was also asked 
to submit information and/or evidence, which would include 
that in his possession, in support of his claim.  The letter, 
required following the passage of the VCAA, was not mailed to 
the appellant prior to the initial RO adjudication of his 
claim.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the letter 
that was not fully considered by the RO in the subsequent 
adjudication contained in the SSOCs.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The record includes private and VA treatment records showing 
complaints of hearing loss and diagnoses of sensorineural 
hearing loss which have been related by medical opinion 
evidence to service.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in January 2000, May 2002, and October 2003.  
For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Bilateral hearing loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants higher disability ratings than those currently 
assigned.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the appellant's 
claim is to be considered.  Separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2004).  This is 
distinguishable from a claim for increase, in which the 
present level of the disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that this matter arose from an initial award of service 
connection for hearing loss, based on the claim filed in 
January 1998.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999. See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  The amended regulations did 
not result in any substantive changes.  Essentially, the old 
and new regulations for evaluating a hearing loss disorder 
are identical.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test and indicating that 
there was no proposed change in this method of evaluation).  

The veteran underwent private audiological evaluation in 
December 1997; however, it is not adequate for VA rating 
purposes.  See 38 C.F.R. § 4.85.  Upon VA audiology 
examination in January 2000, pure tone thresholds, in 
decibels, were as follows:

At 1000 2000 3000 4000 Hertz:  
Right ear: 15, 15, 45, 65; 
Left ear: 15, 35, 60, 70.

The puretone average in the right ear was 35.  The puretone 
average in the left ear was 45.  The Maryland CNC speech 
recognition score was 92 percent in the right ear and 88 
percent in the left ear.

A VA audiological examination was conducted in May 2002.  
Pure tone thresholds, in decibels, were as follows:

At 1000 2000 3000 4000 Hertz:
Right ear: 40, 45, 65, 75;
Left ear: 40, 55, 80, 80.

The puretone average in the right ear was 56.  The puretone 
average in the left ear was 64.  The Maryland CNC speech 
recognition score was 78 percent in the right ear and 74 
percent in the left ear.  The diagnosis was sensorineural 
hearing loss, moderate.  

A VA audiological examination was conducted in October 2003.  
Pure tone thresholds, in decibels, were as follows:

At 1000 2000 3000 4000 Hertz:
Right ear: 50, 60, 70, 80;
Left ear: 45, 65, 75, 75.

The puretone average in the right ear was 65.  The puretone 
average in the left ear was 65.  The Maryland CNC speech 
recognition score was 88 percent in the right ear and 82 
percent in the left ear.  The diagnosis was bilateral hearing 
loss.  

VA and private treatment records show that the veteran has 
had hearing aids recommended.  

The record demonstrates, through audiometric examinations, 
that neither the puretone thresholds in the right ear nor 
left ear present an exceptional pattern of hearing 
impairment, as defined by VA, and the criteria at 38 C.F.R. 
§ 4.86 and Table VIa are not for application.  

The findings from the most recent VA examination show Level 
II hearing for the right ear and Level IV hearing for the 
left ear.  38 C.F.R. § 4.85 Table VI (2004).  Applying these 
findings to Table VII in the Rating Schedule shows that a 
compensable rating is not warranted for the veteran's 
service-connected hearing loss based on those thresholds.  38 
C.F.R. § 4.85, Table VII (2004).  Thus, a rating in excess of 
10 percent is not warranted based on these schedular criteria 
as of October 2003.  

Moreover, the findings from the May 2002 VA examination show 
Level IV hearing for the right ear and Level V hearing for 
the left ear.  38 C.F.R. § 4.85 Table VI (2004).  Applying 
these findings to Table VII in the Rating Schedule shows that 
a rating in excess of 20 percent is not warranted for the 
veteran's service-connected hearing loss based on those 
thresholds.  38 C.F.R. § 4.85, Table VII (2004).  Thus, a 
rating in excess of 20 percent is not warranted based on 
these criteria.  

Finally, the findings from the initial January 2000 VA 
examination show Level I hearing for the right ear and Level 
II hearing for the left ear.  38 C.F.R. § 4.85 Table VI 
(2004).  Applying these findings to Table VII in the Rating 
Schedule shows that a compensable rating is not warranted for 
the veteran's service-connected hearing loss based on those 
thresholds.  38 C.F.R. § 4.85, Table VII (2004).  Thus, a 
compensable rating is not warranted based on these schedular 
criteria at any time prior to May 2002.  

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a higher schedular evaluation for bilateral hearing loss at 
any time during the appellate period.  The level of hearing 
that have been demonstrated on objective evaluations are not 
consistent with increased schedular evaluations under VA 
regulations.  See Lendenmann, 3 Vet. App. 349.  The Board 
appreciates the sincere and forthright statements of the 
veteran in this matter.  However, the Board is obligated to 
apply the facts of record to the governing law.  In view of 
the foregoing, based upon the audiometric evaluation findings 
of record, the veteran is not entitled to increased initial 
ratings for his service-connected hearing loss.  The 
preponderance of the evidence is against the claim for 
increased initial evaluations at any stage in the initial 
rating period, and the doctrine of reasonable doubt does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


III.  Tinnitus

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issue. 

In April 2002, the veteran's representative presented 
argument as to whether the veteran had perfected an appeal of 
the March 2000 rating decision that granted service 
connection for tinnitus.  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights, as he has 
submitted argument on this issue.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2004); see also 38 C.F.R. § 20.201 (2004) 
(requirements for notices of disagreement).  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2004).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2004). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2004).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2004).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(2004).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed. The Board will not presume that an appellant agrees 
with any statement of fact contained in a Statement of the 
Case or a Supplemental Statement of the Case which is not 
specifically contested.  See 38 C.F.R. § 20.202.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2004).

In February 2000, the RO granted the veteran service 
connection for bilateral hearing loss, evaluated as 
noncompensable, effective from January 7, 1998.  He submitted 
an NOD with the rating assigned for hearing loss in March 
2000.  Later that same month, the RO granted the veteran 
service connection for tinnitus.  He was assigned a 
noncompensable rating effective from January 7, 1998, and a 
10 percent rating, effective from June 10, 1999.  The RO also 
confirmed the noncompensable rating assigned for bilateral 
hearing loss in the March 2000 rating decision.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated May 3, 2000.  A timely notice of NOD addressing 
the issue of a higher rating for tinnitus was received at the 
RO on May 15, 2000.  The RO issued an SOC addressing both 
issues on August 4, 2000.  

The next correspondence received from the veteran consisted 
of a statement from his representative with a subject heading 
of "IN LIEU OF VA FORM 9" on January 31, 2001.  The 
representative requested entitlement to an extraschedular 
rating for hearing loss, stating that the veteran had to 
retire due to this disability.  There was no mention of 
tinnitus.  No additional correspondence addressing the claim 
for a higher rating for tinnitus was received by May 3, 2001.  
A VA Form 9 was received on August 13, 2001, which was 
accepted as a substantive appeal on a vocational 
rehabilitation claim.  Likewise, there was no mention of 
tinnitus in this document.

In a statement received at the RO in April 2002, the 
veteran's representative argued that a timely substantive 
appeal had been submitted on the issue of a higher 
rating/effective date for tinnitus.  It was specifically 
argued that the statement received on January 31, 2001, was a 
substantive appeal.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
or the remainder of the one-year period after the mailing of 
notice of the initial determination, whichever is longer.  
The one-year appellate period, which expired on May 3, 2001, 
governed as the appeals period within which the veteran was 
required to perfect his appeal.  The veteran did not perfect 
his appeal by filing a substantive appeal in a timely 
fashion.  The RO received no correspondence after issuing the 
SOC that indicated any continued disagreement with the 
ratings assigned for tinnitus between August 4, 2000, and May 
3, 2001.  See 38 C.F.R. § 20.202 (2004).  The statement dated 
January 31, 2001, only discussed the issue of hearing loss 
and made no mention of tinnitus.  See 38 C.F.R. § 20.202.  
Moreover, there is no correspondence or statement that can be 
construed as a request for an extension for good cause.  See 
38 C.F.R. § 20.303 (2004).  Nor was any additional relevant 
evidence received in this time period requiring the issuance 
of a supplemental statement of the case.  38 C.F.R. 
§ 20.302(b)(2).  Absent a timely substantive appeal, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  See 38 U.S.C.A. 
§§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. Brown, 9 Vet. 
App. 195 (1996).  Accordingly, since the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, his claim must be dismissed. 


ORDER

Entitlement to a higher disability evaluation for bilateral 
hearing loss, to include entitlement to a compensable 
evaluation from January 7, 1998, to May 19, 2002; an 
evaluation in excess of 20 percent from May 20, 2002, to July 
31, 2004; and an evaluation in excess of 10 percent from 
August 1, 2004, forward, is denied.

The veteran having failed to perfect an appeal, the claim of 
entitlement to a higher disability evaluation for tinnitus, 
to include entitlement to a compensable evaluation from 
January 7, 1998, to June 9, 1999, and an evaluation in excess 
of 10 percent from June 10, 1999, forward, is dismissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


